DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/26/22 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 9/26/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16800437 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The amendments filed 9/26/22 have been entered. The reply has resolved the double patenting issue of the Office Action dated 5/24/22. 

Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive. The claims in question were rejected over Matherne (US 3475038 A), in view of MacDonald (US 20150322734 A1). 
Applicant first asserts that the apparatus of Matherne in view of MacDonald does not teach “an apparatus for guiding a gripping tool into a target structure to be gripped”. Specifically applicant states “the Examiner does not account for a gripping tool”. To make applicant’s argument applicant has asserted that the upper drilling tool joint 16 coupling would be unable to function as the gripping tool. 
However, the examiner respectfully notes that the claim does not require a gripping tool, let alone one with any structural particulars. The examiner has not drawn element 16 to the gripping tool. The examiner maintains that the apparatus of Matherne, as modified, is capable of being used to guide a hypothetical gripping tool (which need not be element 16) into another tubular/“target structure” to which the lower end of the apparatus portion 12 is connected. The structural particulars conveyed by the limitation of “for guiding a gripping tool into a target structure to be gripped” merely conveys an open bore—which Matherne has able to accommodate any type of tool capable of gripping “a target structure”. MPEP 2114(II) instructs: “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. In this case Matherne as modified teaches all of the recited structural requirements. If applicant believes that the apparatus requires a differentiating structural element not taught by the combination, the examiner respectfully invites applicant to recite those limitations. 
The examiner notes for applicant the potentially differentiating feature between the instant application and the prior art e.g. the totality of the inner bore of the disclosed apparatus is free of threads, in contrast to the device of Matherne. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 15, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matherne (US 3475038 A), in view of MacDonald (US 20150322734 A1).

	Regarding claim 1, Matherne teaches an apparatus for guiding a gripping tool into a target structure to be gripped, the apparatus comprising a guide structure (the device of Fig 2, labelled as 10 in Fig 1) and the nubbin (Fig 3,5 nubbin 12); 
wherein the guide structure is configured to be fixed to a nubbin (Fig 2, Fig 5, the device, labelled as 10 in Fig 1 is fixed to the nubbin 12 ); the nubbin comprising a proximal nubbin end (Fig 1, lower pin portion of tubular 12) configured to be adjacent to the target structure (Fig 1, the lower pin portion is capable of connecting and thus is adjacent to lower tubular 12), a proximal nubbin portion adjacent to the proximal nubbin end (Fig 1, an area immediately above the pin of 12), a distal nubbin end opposite the proximal nubbin end (Fig 3, 5, upper box end face 14), and a distal nubbin portion adjacent to the distal nubbin end (Fig 3, 5, box end 14); the proximal nubbin portion comprising a nubbin coupling configured to be coupled to the target structure (Fig 1, Fig 5, each tubular 12 has a proximal portion with a pin 42); the distal nubbin portion comprising a nubbin collar (Fig 3, 5, box 14), the nubbin collar protruding outwardly from an adjacent surface of the nubbin (Fig 3, 5, the box portion 14 protrudes outwardly relative to the tubular body labelled at 12), the adjacent surface of the nubbin being located between the nubbin collar and the proximal nubbin end (Fig 3, 5, this is between the collar 14 and the proximal nubbin end/the lowest end), 
wherein the nubbin coupling comprises a threaded end for connection with a box end of a tubular and wherein the nubbin collar is attached adjacent the threaded end (Fig 5, the nubbin’s coupling is the bottom of tubular 12; Fig 1, Fig 5, each tubular 12 has a proximal portion with a pin 42 to connect to another tubular.  The nubbin collar as identified is “adjacent”/nearby to the lower pin portion by virtue of being on the same tubular member, particularly in the context of the field in which the technology exist i.e. wellbores which may extend tens of thousands of feet. See definition of adjacent at: https://www.merriam-webster.com/dictionary/adjacent);
wherein the guide structure comprises a proximal guide end configured to be adjacent to the nubbin (Fig 5, end at 38), a proximal guide portion adjacent to the proximal guide end (Fig 5, portion at 40), a distal guide end opposite the proximal guide end (Fig 5, end at 76), and an inner void having a cross-sectional dimension that increases from the proximal guide end to the distal guide end (Fig 5, as seen, the inner cross section of the guide increases from proximal guide end 40 to distal guide end 76), the cross-sectional dimension being measured perpendicular to a central axis of the nubbin  (Fig 5, as seen, the inner cross section of the guide increases from proximal guide end 40 to distal guide end 76 this cross section is perpendicular to the central axis), the proximal guide portion being configured to be fixed to the distal nubbin portion (Fig 5, the totality of the guide including guide portion 40 is capable of being fixed to a nubbin which is not understood as being required via collar at 32 and set screws 78); 
wherein the proximal guide portion of the guide structure comprises a guide collar (Fig 3, Fig 5, collar 32), the guide collar configured to receive the nubbin collar of the nubbin (Fig 3, Fig 5, the collar 32 has an open bore capable of receiving a nubbin); and 
wherein the guide collar comprises a first guide aperture and a second guide aperture opposite the first guide aperture (Fig 4, Fig 5, apertures through collar 32 are were set screws 78 are set and are set opposite one another as seen), the first guide aperture and the second guide aperture each being configured to receive a cylindrical rod that passes through both the first guide aperture and the second guide aperture (Fig 4, Fig 5, the apertures are aligned and capable of receiving a cylindrical rod, which is not understood as being required).  
Matherne is silent on the nubbin collar comprising a first nubbin aperture and a second nubbin aperture opposite the first nubbin aperture. 
McDonald teaches the nubbin collar comprising a first nubbin aperture and a second nubbin aperture opposite the first nubbin aperture (Fig 3, the inner member se seen has grooves/apertures, for engaging set screws 170).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Matherne by having the inner member have the knurled portions/apertures 129 and the corresponding set screws 170 as disclosed by MacDonald because Matherne already suggests the use of set screws, having the mating features of MacDonald would be a means of securely facilitating the connection o an outer collar 105 with an inner member (Para 0076) in such a way that would help limit undesired relative movement of the components. 

Regarding claim 2, Matherne further teaches wherein the apparatus comprises a first pin configured to be inserted into the first guide aperture (Fig 5, set screw 78 on the left), the first pin configured to protrude past the first guide aperture (Fig 5, set screw 78 on the left extends through the aperture as defined) and into a first nubbin aperture of a nubbin collar of the nubbin, the nubbin collar positioned inside the guide collar (As modified by MacDonald, Fig 3, the nubbin collar with have the apertures/grooves 129 which engage the corresponding screw 170).  

Regarding claim 3, Matherne further teaches wherein the first guide aperture comprises a first threaded inner aperture surface (Column 4, lines 16, the apertures as defined are threaded, see also Fig 3 of MacDonald).  

Regarding claim 4, Matherne as modified further teaches wherein the first pin comprises a first leading end (Fig 3, front tip of 170), a first leading portion adjacent to the first leading end (Fig 3, front tapered portion of 170), a first trailing end (Fig 3, back end of 170), and a first trailing portion positioned between the first leading portion and the first trailing end (Fig 3, threaded portion is between the front tapered portion and the back end of 170), the first pin configured to be inserted into the first guide aperture (Fig 3, the pin 170 would be inserted into the first aperture, see Fig 5 of Matherne), the first leading end configured to be inserted into the first guide aperture before any other portion of the first pin (Fig 3, the pin 170 leading end would be inserted into the first aperture, see Fig 5 of Matherne), and the first trailing portion comprising a first threaded outer pin surface (Fig 3 of MacDonald, threads, as seen).  

5. (Original) The apparatus of any of claim 4, wherein the first pin comprises a first rotator engagement portion, the first rotator engagement portion configured to permit the first pin to be rotated so that the first threaded outer pin surface engages the first threaded inner aperture surface (Fig 2-3 of MacDonald, the pin has a pin head which necessarily has a surface to permit its insertion and screwing into outer member 114).  

Regarding claim 6, Matherne as modified further teaches wherein the first leading portion of the first pin comprises a non-threaded outer pin surface configured to be inserted into the first nubbin aperture of the nubbin (Fig 3 of MacDonald, as seen the front pointed tip is unthreaded).  

Regarding claim 7, Matherne as modified further teaches wherein the apparatus comprises a second pin (Fig 5 of Matherne, the pin 78 on the opposing end) configured to be inserted into the second guide aperture  the second pin configured to protrude past the second guide aperture and into a second nubbin aperture of the nubbin collar of the nubbin, the nubbin collar being positioned inside the guide collar (As modified by MacDonald, Fig 3, the nubbin collar with have the apertures/grooves 129 which engage the corresponding screw 170; as modified, this pin would be inserted from the outer member/guide to the inner member/nubbin collar and their respective apertures).  

Regarding claim 8, Matherne as modified further teaches wherein the second guide aperture comprises a second threaded inner aperture surface (Column 4, lines 16, the apertures as defined are threaded, see also Fig 3 of MacDonald).  

Regarding claim 9, Matherne as modified further teaches wherein the second pin comprises a second leading end (Fig 3, front tip of 170), a second leading portion adjacent to the second leading end (Fig 3, front tapered portion of 170), a second trailing end (Fig 3, back end of 170), and a second trailing portion positioned between the second leading portion and the second trailing end (Fig 3, threaded portion is between the front tapered portion and the back end of 170), the second pin configured to be inserted into the second guide aperture, the second leading end configured to be inserted into the second guide aperture before any other portion of the second pin (Fig 3, the pin 170 leading end would be inserted into the first aperture, see Fig 5 of Matherne), and the second trailing portion comprising a second threaded outer pin surface (Fig 3 of MacDonald, threads, as seen).

Regarding claim 10, Matherne as modified further teaches wherein the second pin comprises a second rotator engagement portion, the second rotator engagement portion configured to permit the second pin to be rotated so that the second threaded outer pin surface engages the second threaded inner aperture surface (Fig 2-3 of MacDonald, the pin has a pin head which necessarily has a surface to permit its insertion and screwing into outer member 114).    

Regarding claim 11, Matherne as modified further teaches wherein the second leading portion of the second pin comprises a non-threaded outer pin surface configured to be inserted into the second nubbin aperture of the nubbin (Fig 3 of MacDonald, as seen the front pointed tip is unthreaded).  

Regarding claim 12, Matherne further teaches wherein a distal guide portion of the guide structure has a truncated conical shape (Fig 5, guide cone 40 has a truncated conical shape).  

Regarding claim 15, Matherne as modified further teaches a system comprising: the apparatus of claim 1 (see above); and the target structure (Fig 1, lower adjacent tubular 12).

Regarding claim 21, Matherne as modified further teaches wherein the apparatus comprises a first pin configured to be inserted into the first guide aperture (Fig 5 of Matherne, pin 78  as modified to use the pin 170 of MacDonald is inserted into the first aperture as seen), the first pin configured to protrude past the first guide aperture and into a first nubbin aperture of a nubbin collar of the nubbin (Fig 3 of MacDonald, as seen, the pin 170 is inserted from the outer member into the inner member/nubbin’s aperture 129), the nubbin collar positioned inside the guide collar and wherein a first leading portion of the first pin comprises a non-threaded outer pin surface configured to be inserted into the first nubbin aperture of the nubbin (Fig 3 of MacDonald, pin 170 has a front/leading portion which is unthreaded as seen).  

Regarding claim 22, Matherne’s nubbin aperture modified by MacDonald inherently has a diameter (Fig 5 of Matherne, Fig 3 of MacDonald), Matherne as modified is silent on wherein the first nubbin aperture has a diameter of 1 +/- 0.5 inches.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Matherne as modified by having the first nubbin aperture have a diameter of 1 +/- 0.5 inches  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover, the scale as would be known to one of ordinary skill in the art would be known to be in the scale of inches to fractions of an inch. 

Regarding claim 23, Matherne as modified further teaches wherein an inner surface of the guide collar is unthreaded and configured to allow the guide collar to slide along the nubbin collar (Fig 5 of Matherne, the guide collar portion 32 is unthreaded and capable of sliding over the nubbin collar 14).  

Regarding claim 24, Matherne as modified further teaches wherein an inner surface of the guide collar is unthreaded and configured to allow the guide collar to slide along the nubbin collar (Fig 5 of Matherne, the guide collar portion 32 is unthreaded and capable of sliding over the nubbin collar 14).  .  

Regarding claim 25, Matherne as modified further teaches wherein the cross-sectional dimension of the inner void at the distal guide end is larger than an inner diameter of the guide collar (Fig 5, the upper end of the void at 76 is larger than the inner diameter of the collar 32, as seen).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matherne (US 3475038 A), in view of MacDonald (US 20150322734 A1), further in view of Koyer (US 20160222484 A1).

	Regarding claim 13, Matherne is silent on wherein the guide structure comprises aluminum.  
	Koyer teaches aluminum-based coatings providing a barrier to corrosion (Para 0009). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Matherne by having the guide structure have an aluminum-based coating as disclosed by Koyer to provide the element with corrosion protection (Para 0009 of Koyer).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676